 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 9

10

11
     Kendra Jefferson, an individual         ) CASE NO: 2:19-cv-07575- DSF-FFMx
12                                           )
                                             )
13
                         PLAINTIFFS,         ) [Proposed] STIPULATED
14   vs                                      ) PROTECTIVE ORDER
                                             )
15
     MARIATTE KESHISHIAN;                    )
16   HAIDOUK KESHISHIAN; and                 )
     Others to be joined under Rules 19 of   )
17
     the Federal Rules of Civil Procedure    )
18                                           )
                                             )
19
                    DEFENDANTS.              )
20   ______________________________          )
21        1. A. PURPOSES AND LIMITATIONS
22          Discovery in this action is likely to involve production of confidential,
23   proprietary, or private information for which special protection from public
24   disclosure and from use for any purpose other than prosecuting this litigation may
25   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
26   enter the following Stipulated Protective Order. The parties acknowledge that this
27   Order does not confer blanket protections on all disclosures or responses to
28   discovery and that the protection it affords from public disclosure and use extends
 1   only to the limited information or items that are entitled to confidential treatment
 2   under the applicable legal principles. The parties further acknowledge, as set forth in
 3   Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 4   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 5   procedures that must be followed and the standards that will be applied when a party
 6   seeks permission from the court to file material under seal.
 7

 8         B. GOOD CAUSE STATEMENT
 9         In light of the nature of the claims and allegations in this case and the parties’
10   representations that discovery in this case will involve the production of confidential
11   business, private or financial records, and in order to expedite the flow of
12   information, to facilitate the prompt resolution of disputes over confidentiality of
13   discovery materials, to adequately protect information the parties are entitled to keep
14   confidential, to ensure that the parties are permitted reasonable necessary uses of
15   such material in connection with this action, to address their handling of such
16   material at the end of the litigation, and to serve the ends of justice, a protective
17   order for such information is justified in this matter. The parties shall not designate
18   any information/documents as confidential without a good faith belief that such
19   information/documents have been maintained in a confidential, non-public manner,
20   and that there is good cause or a compelling reason why it should not be part of the
21   public record of this case.
22         2.     DEFINITIONS
23         2.1    Action: The instant action: Kendra Jefferson v. Mariatte Keshishian,
24   et al., 2:19-cv-07575-DSF-FFM.
25         2.2    Challenging Party: a Party or Non-Party that challenges the
26   designation of information or items under this Order.
27         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
28   how it is generated, stored or maintained) or tangible things that qualify for
                                                 2
 1   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 2   the Good Cause Statement.
 3          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 4   their support staff).
 5          2.5    Designating Party: a Party or Non-Party that designates information or
 6   items that it produces in disclosures or in responses to discovery as
 7   “CONFIDENTIAL.”
 8          2.6    Disclosure or Discovery Material: all items or information, regardless
 9   of the medium or manner in which it is generated, stored, or maintained (including,
10   among other things, testimony, transcripts, and tangible things), that are produced or
11   generated in disclosures or responses to discovery in this matter.
12          2.7    Expert: a person with specialized knowledge or experience in a matter
13   pertinent to the litigation who has been retained by a Party or its counsel to serve as
14   an expert witness or as a consultant in this Action.
15          2.8    House Counsel: attorneys who are employees of a party to this Action.
16   House Counsel does not include Outside Counsel of Record or any other outside
17   counsel.
18          2.9    Non-Party: any natural person, partnership, corporation, association, or
19   other legal entity not named as a Party to this action.
20          2.10 Outside Counsel of Record: attorneys who are not employees of a
21   party to this Action but are retained to represent or advise a party to this Action and
22   have appeared in this Action on behalf of that party or are affiliated with a law firm
23   which has appeared on behalf of that party, and includes support staff.
24          2.11 Party: any party to this Action, including all of its officers, directors,
25   employees, consultants, retained experts, and Outside Counsel of Record (and their
26   support staffs).
27          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
28   Discovery Material in this Action.
                                                3
 1         2.13 Professional Vendors: persons or entities that provide litigation
 2   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 3   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 4   and their employees and subcontractors.
 5         2.14 Protected Material: any Disclosure or Discovery Material that is
 6   designated as “CONFIDENTIAL.”
 7         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 8   Material from a Producing Party.
 9         3.     SCOPE
10         The protections conferred by this Stipulation and Order cover not only
11   Protected Material (as defined above), but also (1) any information copied or
12   extracted from Protected Material; (2) all copies, excerpts, summaries, or
13   compilations of Protected Material; and (3) any testimony, conversations, or
14   presentations by Parties or their Counsel that might reveal Protected Material.
15         Any use of Protected Material at trial shall be governed by the orders of the
16   trial judge. This Order does not govern the use of Protected Material at trial.
17         4.     DURATION
18         Even after final disposition of this litigation, the confidentiality obligations
19   imposed by this Order shall remain in effect until a Designating Party agrees
20   otherwise in writing or a court order otherwise directs. Final disposition shall be
21   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
22   or without prejudice; and (2) final judgment herein after the completion and
23   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
24   including the time limits for filing any motions or applications for extension of time
25   pursuant to applicable law.
26   ///
27   ///
28   ///
                                                4
 1         5.       DESIGNATING PROTECTED MATERIAL
 2         5.1      Exercise of Restraint and Care in Designating Material for Protection.
 3   Each Party or Non-Party that designates information or items for protection under
 4   this Order must take care to limit any such designation to specific material that
 5   qualifies under the appropriate standards. The Designating Party must designate for
 6   protection only those parts of material, documents, items, or oral or written
 7   communications that qualify so that other portions of the material, documents,
 8   items, or communications for which protection is not warranted are not swept
 9   unjustifiably within the ambit of this Order.
10         Mass, indiscriminate, or routinized designations are prohibited. Designations
11   that are shown to be clearly unjustified or that have been made for an improper
12   purpose (e.g., to unnecessarily encumber the case development process or to impose
13   unnecessary expenses and burdens on other parties) may expose the Designating
14   Party to sanctions.
15         If it comes to a Designating Party’s attention that information or items that it
16   designated for protection do not qualify for protection, that Designating Party must
17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
18         5.2      Manner and Timing of Designations. Except as otherwise provided in
19   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
21   under this Order must be clearly so designated before the material is disclosed or
22   produced.
23         Designation in conformity with this Order requires:
24               (a) for information in documentary form (e.g., paper or electronic
25   documents, but excluding transcripts of depositions or other pretrial or trial
26   proceedings), that the Producing Party affix at a minimum, the legend
27   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
28   contains protected material. If only a portion or portions of the material on a page
                                                 5
 1   qualifies for protection, the Producing Party also must clearly identify the protected
 2   portion(s) (e.g., by making appropriate markings in the margins).
 3         A Party or Non-Party that makes original documents available for inspection
 4   need not designate them for protection until after the inspecting Party has indicated
 5   which documents it would like copied and produced. During the inspection and
 6   before the designation, all of the material made available for inspection shall be
 7   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 8   documents it wants copied and produced, the Producing Party must determine which
 9   documents, or portions thereof, qualify for protection under this Order. Then,
10   before producing the specified documents, the Producing Party must affix the
11   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
12   portion or portions of the material on a page qualifies for protection, the Producing
13   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
14   markings in the margins).
15               (b) for testimony given in depositions that the Designating Party identifies
16   the Disclosure or Discovery Material on the record, before the close of the
17   deposition as protected testimony.
18               (c) for information produced in some form other than documentary and
19   for any other tangible items, that the Producing Party affix in a prominent place on
20   the exterior of the container or containers in which the information is stored the
21   legend “CONFIDENTIAL.” If only a portion or portions of the information
22   warrants protection, the Producing Party, to the extent practicable, shall identify the
23   protected portion(s).
24         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
25   failure to designate qualified information or items does not, standing alone, waive
26   the Designating Party’s right to secure protection under this Order for such material.
27   Upon timely correction of a designation, the Receiving Party must make reasonable
28   ///
                                                 6
 1   efforts to assure that the material is treated in accordance with the provisions of this
 2   Order.
 3         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 5   designation of confidentiality at any time that is consistent with the Court’s
 6   Scheduling Order.
 7         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 8   resolution process under Local Rule 37-1 et seq.
 9         6.3    The burden of persuasion in any such challenge proceeding shall be on
10   the Designating Party. Frivolous challenges, and those made for an improper
11   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
12   parties) may expose the Challenging Party to sanctions. Unless the Designating
13   Party has waived or withdrawn the confidentiality designation, all parties shall
14   continue to afford the material in question the level of protection to which it is
15   entitled under the Producing Party’s designation until the Court rules on the
16   challenge.
17         7.     ACCESS TO AND USE OF PROTECTED MATERIAL
18         7.1    Basic Principles. A Receiving Party may use Protected Material that is
19   disclosed or produced by another Party or by a Non-Party in connection with this
20   Action only for prosecuting, defending, or attempting to settle this Action. Such
21   Protected Material may be disclosed only to the categories of persons and under the
22   conditions described in this Order. When the Action has been terminated, a
23   Receiving Party must comply with the provisions of Section 13 below (FINAL
24   DISPOSITION).
25         Protected Material must be stored and maintained by a Receiving Party at a
26   location and in a secure manner that ensures that access is limited to the persons
27   authorized under this Order.
28   ///
                                                 7
 1         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 2   otherwise ordered by the court or permitted in writing by the Designating Party, a
 3   Receiving Party may disclose any information or item designated
 4   “CONFIDENTIAL” only to:
 5               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 6   well as employees of said Outside Counsel of Record to whom it is reasonably
 7   necessary to disclose the information for this Action;
 8               (b) the officers, directors, and employees (including House Counsel) of
 9   the Receiving Party to whom disclosure is reasonably necessary for this Action;
10               (c) Experts (as defined in this Order) of the Receiving Party to whom
11   disclosure is reasonably necessary for this Action and who have signed the
12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13               (d) the court and its personnel;
14               (e) court reporters and their staff;
15               (f) professional jury or trial consultants, mock jurors, and Professional
16   Vendors to whom disclosure is reasonably necessary for this Action and who have
17   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18               (g) the author or recipient of a document containing the information or a
19   custodian or other person who otherwise possessed or knew the information;
20               (h) during their depositions, witnesses, and attorneys for witnesses, in the
21   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
22   requests that the witness sign the form attached as Exhibit A hereto ; and (2) they
23   will not be permitted to keep any confidential information unless they sign the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
25   agreed by the Designating Party or ordered by the court. Pages of transcribed
26   deposition testimony or exhibits to depositions that reveal Protected Material may
27   be separately bound by the court reporter and may not be disclosed to anyone except
28   as permitted under this Protective Order; and
                                                    8
 1              (i) any mediator or settlement officer, and their supporting personnel,
 2   mutually agreed upon by any of the parties engaged in settlement discussions.
 3         8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
 4                 PRODUCED IN OTHER LITIGATION
 5         If a Party is served with a subpoena or a court order issued in other litigation
 6   that compels disclosure of any information or items designated in this Action as
 7   “CONFIDENTIAL,” that Party must:
 8              (a) promptly notify in writing the Designating Party. Such notification
 9   shall include a copy of the subpoena or court order;
10              (b) promptly notify in writing the party who caused the subpoena or order
11   to issue in the other litigation that some or all of the material covered by the
12   subpoena or order is subject to this Protective Order. Such notification shall include
13   a copy of this Protective Order; and
14              (c) cooperate with respect to all reasonable procedures sought to be
15   pursued by the Designating Party whose Protected Material may be affected.
16         If the Designating Party timely seeks a protective order, the Party served with
17   the subpoena or court order shall not produce any information designated in this
18   action as “CONFIDENTIAL” before a determination by the court from which the
19   subpoena or order issued, unless the Party has obtained the Designating Party’s
20   permission. The Designating Party shall bear the burden and expense of seeking
21   protection in that court of its confidential material and nothing in these provisions
22   should be construed as authorizing or encouraging a Receiving Party in this Action
23   to disobey a lawful directive from another court.
24         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
25              PRODUCED IN THIS LITIGATION
26              (a) The terms of this Order are applicable to information produced by a
27   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
28   produced by Non-Parties in connection with this litigation is protected by the
                                                 9
 1   remedies and relief provided by this Order. Nothing in these provisions should be
 2   construed as prohibiting a Non-Party from seeking additional protections.
 3               (b) In the event that a Party is required, by a valid discovery request, to
 4   produce a Non-Party’s confidential information in its possession, and the Party is
 5   subject to an agreement with the Non-Party not to produce the Non-Party’s
 6   confidential information, then the Party shall:
 7                  (1) promptly notify in writing the Requesting Party and the Non-Party
 8   that some or all of the information requested is subject to a confidentiality
 9   agreement with a Non-Party;
10                  (2) promptly provide the Non-Party with a copy of the Protective
11   Order in this Action, the relevant discovery request(s), and a reasonably specific
12   description of the information requested; and
13                  (3) make the information requested available for inspection by the
14   Non-Party, if requested.
15               (c) If a Non-Party fails to seek a protective order from this court within 14
16   days of receiving the notice and accompanying information, the Receiving Party
17   may produce the Non-Party’s confidential information responsive to the discovery
18   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
19   not produce any information in its possession or control that is subject to the
20   confidentiality agreement with the Non-Party before a determination by the court.
21   Absent a court order to the contrary, the Non-Party shall bear the burden and
22   expense of seeking protection in this court of its Protected Material.
23         10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
25   Protected Material to any person or in any circumstance not authorized under this
26   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
27   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
28   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                  10
 1   persons to whom unauthorized disclosures were made of all the terms of this Order,
 2   and (d) request such person or persons to execute the “Acknowledgment and
 3   Agreement to Be Bound” that is attached hereto as Exhibit A.
 4         11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
 5                OTHERWISE PROTECTED MATERIAL
 6         When a Producing Party gives notice to Receiving Parties that certain
 7   inadvertently produced material is subject to a claim of privilege or other protection,
 8   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 9   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
10   procedure may be established in an e-discovery order that provides for production
11   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
12   (e), insofar as the parties reach an agreement on the effect of disclosure of a
13   communication or information covered by the attorney-client privilege or work
14   product protection, the parties may incorporate their agreement into this Stipulated
15   Protective Order.
16         12.    MISCELLANEOUS
17         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
18   person to seek its modification by the Court in the future.
19         12.2 Right to Assert Other Objections. By stipulating to the entry of this
20   Protective Order no Party waives any right it otherwise would have to object to
21   disclosing or producing any information or item on any ground not addressed in this
22   Stipulated Protective Order. Similarly, no Party waives any right to object on any
23   ground to use in evidence of any of the material covered by this Protective Order.
24         12.3 Filing Protected Material. A Party that seeks to file under seal any
25   Protected Material must comply with Civil Local Rule 79-5. Protected Material
26   may only be filed under seal pursuant to a court order authorizing the sealing of the
27   specific Protected Material at issue. If a Party’s request to file Protected Material
28   ///
                                                11
 1   under seal is denied by the court, then the Receiving Party may file the information
 2   in the public record unless otherwise instructed by the court.
 3         13.    FINAL DISPOSITION
 4         After the final disposition of this Action, as defined in Section 4, within 60
 5   days of a written request by the Designating Party, each Receiving Party must return
 6   all Protected Material to the Producing Party or destroy such material. As used in
 7   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 8   summaries, and any other format reproducing or capturing any of the Protected
 9   Material. Whether the Protected Material is returned or destroyed, the Receiving
10   Party must submit a written certification to the Producing Party (and, if not the same
11   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
12   (by category, where appropriate) all the Protected Material that was returned or
13   destroyed and (2) affirms that the Receiving Party has not retained any copies,
14   abstracts, compilations, summaries or any other format reproducing or capturing any
15   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
16   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
17   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
18   reports, attorney work product, and consultant and expert work product, even if such
19   materials contain Protected Material. Any such archival copies that contain or
20   constitute Protected Material remain subject to this Protective Order as set forth in
21   Section 4 (DURATION).
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                               12
 1         14.   Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4
           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

 5
     DATED: April 3, 2020
 6

 7

 8
       /S/ FREDERICK F. MUMM
 9   HON. FREDERICK F. MUMM
10   United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            13
 1
                                          EXHIBIT A
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3
     I,   _____________________________             [print   or   type   full   name],   of
 4
     _________________ [print or type full address], declare under penalty of perjury
 5
     that I have read in its entirety and understand the Stipulated Protective Order that
 6
     was issued by the United States District Court for the Central District of California
 7
     on _________________________ in the case of Kendra Jefferson v. Mariatte
 8
     Keshishian, et al., 2:19-cv-07575-DSF-FFM. I agree to comply with and to be
 9
     bound by all the terms of this Stipulated Protective Order and I understand and
10
     acknowledge that failure to so comply could expose me to sanctions and punishment
11
     in the nature of contempt. I solemnly promise that I will not disclose in any manner
12
     any information or item that is subject to this Stipulated Protective Order to any
13
     person or entity except in strict compliance with the provisions of this Order.
14
           I further agree to submit to the jurisdiction of the United States District Court
15
     for the Central District of California for the purpose of enforcing the terms of this
16
     Stipulated Protective Order, even if such enforcement proceedings occur after
17
     termination of this action. I hereby appoint __________________________ [print
18
     or type full name] of _______________________________________ [print or type
19
     full address and telephone number] as my California agent for service of process in
20
     connection with this action or any proceedings related to enforcement of this
21
     Stipulated Protective Order.
22
     Date: ______________________________________
23
     City and State where sworn and signed: _________________________________
24

25
     Printed name: _______________________________
26

27
     Signature: ________________________________
28
                                               14
